Citation Nr: 0202964	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  99-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 1, 1999, 
for the award of additional compensation on account of a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from December 1966 
to April 1969.  

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a September 1999 decision by the RO, 
which determined that the effective date for the award of 
additional compensation benefits on account of a dependent 
spouse was January 1, 1999.


FINDINGS OF FACT

1.  The veteran married in December 1978.  

2.  VA received evidence of the veteran's marriage in June 
1981.

3.  By a February 1992 rating decision, the RO awarded the 
veteran a disability rating of 40 percent, effective from 
February 22, 1988.


CONCLUSION OF LAW

An effective date of February 22, 1988, for the award of 
additional compensation benefits on account of a dependent 
spouse is warranted.  38 U.S.C.A. §§ 1115, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.4(b)(2), 3.401(b) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an effective date prior to January 1, 1999, for the award 
of additional compensation on account of a dependent spouse, 
D.

A veteran entitled to service-connected compensation whose 
disability is rated not less than 30 percent shall be 
entitled to additional compensation for a spouse, child, 
and/or dependent parent.  38 U.S.C.A. § 1115 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.4(b)(2) (2001).  Applicable law 
and regulations provide that the effective date of an award 
of additional compensation for a dependent shall be the 
latest of the following dates:  (1) the date of claim, which 
means the following, listed in order of applicability:  the 
date of the veteran's marriage, or birth/adoption of his 
child, if evidence of the event is received within one year 
of the event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request; (2) the date the dependency arises; 
(3) the effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action; (4) the date of 
commencement of the veteran's award.  38 U.S.C.A. § 5110(f), 
(n) (West 1991); 38 C.F.R. § 3.401(b) (2001).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  38 C.F.R. § 3.205 
(2001).

In this case, the veteran received additional compensation 
based on his marriage to a dependent spouse, D., effective 
from January 1, 1999.  The veteran has consistently claimed 
that the RO had notice of D.'s dependent status since a 
September 1982 VA Form 21-686C, Declaration of Marital 
Status, was added to the file, which indicated that the 
veteran married D. in December 1978. 

Review of the record reveals that the veteran filed a VA Form 
21-526, Veteran's Application for Compensation and Pension, 
for a recurrent shoulder disability in June 1981.  The 
veteran wrote on the application that he married D. in 
December 1978.  The application form noted a requirement that 
a certified copy of a public record of current marriage was 
required if there was any prior marriage.  A certified copy 
of the veteran's marriage license showing that he was married 
to D. on December 17, 1978, was filed with his application.  

By a November 1981 rating decision, the veteran was granted 
service connection for a right shoulder disability, and was 
assigned a 20 percent disability rating effective from June 
1981.  

The record also includes a VA Form 21-686c, Declaration of 
Marital Status, dated in September 1982.  The veteran 
indicated that he married D. in December 1978.  A copy of 
veteran's December 1978 marriage license appears to have been 
submitted at the same time as the VA Form 21-686c.  

In February 1988, the veteran filed a claim for an increased 
rating for his service-connected right shoulder disability.  

In January 1991, the RO received an authorization to release 
information to the Kansas Department of Social and 
Rehabilitation Services signed by D. and the veteran.  D. 
signed the authorization as the "Applicant," and the 
veteran signed the authorization as the "Applicant's 
Spouse."  In November 1991, the RO received a Supplemental 
Security Income Request for Information.  Under the heading, 
"The following named dependent(s)/survivor(s) of the above 
named veteran[,]" D. was listed as the veteran's spouse.  

By a February 1992 rating decision, a 40 percent disability 
rating was assigned for the service-connected shoulder 
disability, effective from February 22, 1988.  The veteran 
was notified of his increased rating in March 1992.  The 
Board notes that in the accompanying VA Form 21-6754,  the 
box next to item number four, Dependency Information, was not 
checked, suggesting that either the information regarding 
dependency did not apply to the veteran, or the information 
was not needed by VA.  

The record also includes a December 1998 VA Form 21-686c, 
Declaration of Status of Dependents.  On the form, the 
veteran indicated that he married D. in December 1978, and 
was still married to her.  He also submitted a copy of his 
December 1978 marriage license with the VA Form 21-686c.  The 
RO thereafter added the veteran's spouse, D., as a dependent, 
and granted additional benefits on account of the dependent 
spouse from January 1, 1999.  

As noted above, the provisions of 38 C.F.R. § 3.401 (2001) 
allow for the assignment of an effective date on the latest 
of certain dates.  In this case, VA sought dependency 
information as early as June 1981 by virtue of the 
requirements set forth in the application form used by the 
veteran to apply for compensation benefits.  This evidence 
was provided without delay by the veteran when his 
application was received by VA in June 1981.  Consequently, 
because his date of marriage, which was the date the 
dependency arose, and the date notice of the dependency was 
received by VA both precede the date of the qualifying 
disability rating, see 38 C.F.R. § 3.4(b)(2), the Board 
concludes that the February 22, 1988, effective date of the 
qualifying award is the earliest date assignable for the 
award of additional compensation on account of a dependent 
spouse.  38 C.F.R. § 3.401(b) (2001).  VA was on notice of 
the dependency status of D. since June 1981.  Additionally, 
the RO was subsequently advised that the veteran was married 
to D. several times prior to his 1992 increased rating.  (The 
RO was put on notice in both 1982 and 1991 that the veteran 
was married to D.)  The Board concludes that the veteran had 
submitted all of the information necessary for the RO to make 
the decision regarding payment of additional compensation for 
his dependent spouse when his claim for an increased rating 
was granted in 1992.  Thus, because the RO had proof of 
dependency within one year from the date of the notification 
of the increased rating, 38 C.F.R. § 3.401(b)(3) (2001), the 
Board finds that the veteran should have received additional 
compensation for a dependent spouse in connection with the 
1992 award of a 40 percent rating effective from the 
effective date of the award-February 22, 1988.  

When read literally, 38 C.F.R. § 3.401(b)(3) (2001) seems to 
require that evidence of dependency must be received within 
the one year following notification of the award, and at no 
other time, in order to receive the additional award from the 
effective date of the qualifying disability rating.  Such an 
interpretation would exclude those who had presented evidence 
of dependency prior to notification of the award.  This 
result is inconsistent with the many instances where VA has 
awarded additional compensation on account of evidence of 
dependency presented at the time a claim is originally filed.  
Additionally, in its analysis in McColley v. West, 13 Vet. 
App. 553 (2000), the United States Court of Appeals for 
Veterans Claims (Court) implied that evidence received at the 
time an original application was filed might indeed qualify a 
veteran for additional compensation on account of a 
dependent, provided such evidence met the regulatory 
requirements for proof of dependency.  McColley, 13 Vet. App. 
at 557.  

In the instant case, sufficient proof of dependency was 
received by VA before the effective date of the award of the 
qualifying rating.  The Board therefore finds that the 
veteran has met the criteria for an award of additional 
compensation on account of a dependent spouse from February 
22, 1988, the effective date of the qualifying rating.  
38 C.F.R. § 3.401(b) (2001).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case, 
the RO has notified the veteran of the information and 
evidence necessary to substantiate his claim.  Throughout the 
appeal, the veteran was given the opportunity to provide 
argument and/or evidence concerning the issue on appeal.  
Additionally, the record does not suggest that further 
evidentiary development was required of the RO.  
Consequently, inasmuch as VA has fulfilled its duties to 
notify and assist in this case, further action under the new 
law would serve no useful purpose except to delay the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

An effective date of February 22, 1988, for the award of 
additional compensation benefits on account of a dependent 
spouse is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

